DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art e.g. U.S. Patent Application Publication Number 2017/0111037 A1 to Shiigi et al. generally teaches a semiconductor device having, in a top view thereof (e.g. FIG. 7), an active region (101) configured by a first MOS (metal oxide semiconductor) structure (e.g. one of 12) and a second MOS structure (other of 12), a termination region (102) surrounding a periphery, the semiconductor device comprising a semiconductor substrate (1) of a first conductivity type (n+), having a front surface and a back surface, a first semiconductor layer (2) of the first conductivity type, provided on the front surface of the silicon substrate and having an impurity concentration lower than that of the semiconductor substrate (n- is lower than n+), the first semiconductor layer (2) having a first surface and a second surface that are opposite each other, the second surface thereof facing the semiconductor substrate (1), in the active region (101) a first second-semiconductor layer (e.g. regions 3) of a second conductive type, provided on the first surface of the first semiconductor layer and having a first surface and a second surface that are opposite to each other, the second surface thereof facing the semiconductor substrate (1), in the first MOS structure a plurality of first first-semiconductor regions (e.g. 5) of the first conductivity type (n+), selectively provided in the first second-semiconductor layer at the first surface thereof, a plurality of gate insulating films (8) each having a first surface and a second surface that are opposite to each other, the second surface being in contact with the first second-
Prior art e.g. U.S. Patent Application Publication Number 2013/0075760 A1 to Takaya et al. in FIG. 2 teaches a gate ring region (124) surrounding a periphery of an active region, wherein the gate ring region includes an insulating film (171) having a first surface and a second surface that are opposite to each other, the second surface being in contact with a first second-semiconductor layer (141) and including a first ring (162) surrounding the gate ring and a second ring (163) surrounding the first ring.
Prior art, e.g. U.S. Patent Application Publication Number 2012/0025306 A1 to Tomita et al. teaches an additional gate ring (e.g. 19 in second region, channel stopper ¶ [002]) outside of a first gate ring (first region, Abstract).
However, prior art fails to reasonably teach or suggest together a gate ring region surrounding a periphery of the active region, a first ring region surrounding a periphery of the gate ring region, a second ring region surrounding a periphery of the first ring region, and the termination region surrounding a periphery of the second ring region, wherein the first ring region includes a third second-semiconductor layer of the second conductivity type, provided on the first surface of the first semiconductor layer, and a third first-electrode provided on a surface of the third second-semiconductor layer; the second ring region includes a fourth second-semiconductor layer of the second conductivity type, provided on the first surface of the first semiconductor layer, and a fourth first-electrode provided on a surface of the fourth second-semiconductor layer; and a second electrode provided on the back surface of the semiconductor substrate, wherein the third first-electrode has a potential thereof equal to that of the second first-electrodes, and the fourth first-electrode has a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/Eric A. Ward/Primary Examiner, Art Unit 2891